Citation Nr: 1639382	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-02 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut in August 2010, which declined to reopen the Veteran's claim of service connection for cervical spine DDD.  In October 2013, the Board reopened and remanded the claim on the merits.

The Veteran testified at a February 2012 videoconference hearing that was held before the undersigned.  A transcript of those proceedings has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in October 2013 to provide the Veteran with a VA examination and obtain a medical nexus opinion addressing the etiology of the claimed disability.  The Veteran was provided a VA examination in December 2013.  The VA neck (cervical spine) conditions examination revealed a diagnosis of degenerative disc disease since 2005.  However, the examiner opined that the Veteran's cervical spine disability (DDD) was less than likely as not related to an in service injury or event or is otherwise related to her active duty service.  The examiner noted that the Veteran had one documented visit for neck strain in service with separation exam negative for a chronic neck disorder, and post service, she was diagnosed with cervical spine herniated disc and DDD; there was no objective documentation that her post service neck disorder was due to service or to a history of a single visit for neck strain.

Here, the only rationale provided by the examiner for the negative nexus opinion was the lack of service treatment records, or insufficient documentation, recording the Veteran's symptomatology or diagnosis.  Clearly, the examiner based the opinion on the absence of corroborating evidence of symptoms during service and the lack of treatment in service, and failed to consider the Veteran's description of her symptomatology.  See Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").

In this regard, the Veteran attributes the onset of her neck pain to prolonged standing wearing heavy armor and security gear for 12 to 14 hours a day on active duty as Air Force security guard while stationed in Arizona.  She reported she was either standing on gate, waving traffic and checking vehicles, or sitting in a vehicle for her shift; part of her job required taking down and searching prisoners.  During her February 2012 Board hearing, she testified that while in service, she received physical therapy when she started to have a burning sensation in her upper shoulder area.  

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the medical opinion provided by the December 2013 VA examiner fails to address the Veteran's contentions.  For example, the VA examiner could have addressed whether any claimed symptoms were consistent with the Veteran's complaints through the years, or whether the complaints, and reported symptoms in service are consistent with the current disorders.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

Further, a July 2005 private treatment record shows that the Veteran gave a clear cut history of onset of pain while serving in the capacity of Air Force Security Guard carrying heavy packs with pressure on her neck and back.  She was found to have progressive worsening and severe chronic cervical pain at C4-5, central focal disc protrusions noted that contacted of spinal cord on a November 2004 magnetic resonance imaging (MRI), only approximately one year after her separation from service.

Given the deficiencies in the December 2013 VA medical opinion, the Board finds that the VA examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  Consequently, the case is remanded for a supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated VA treatment records for the Veteran from the VA Medical Center in West Haven, Connecticut, and any associated outpatient clinics, dated from November 2013 to the present.  All attempts to secure this evidence must be documented in the claims file by the AOJ.

2.  The Veteran should be afforded a new VA spine examination.  Forward the Veteran's claims file to an individual with the appropriate expertise, to determine the etiology of the Veteran's cervical spine disability.  

After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was incurred in or otherwise related to the Veteran's military service.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

